I should like to begin by extending my 
delegation's congratulations to Mr. Hollai on his 
election to the presidency of this session of the 
General Assembly. He has served many years in the 
Organization. The reputation he has acquired 
among his peers is that of an extremely able, 
knowledgeable, affable man of goodwill. I should 
also like to say a word of thanks to his 
predecessor, Mr. Kittani, for the excellent job 
he did.
207.	I have read the report of the 
Secretary-General on the work of the Organization 
with great admiration. It is refreshingly frank 
and self-critical. I agree with him that our most 
urgent goal is to reconstruct the United Nations 
collective security system. With¬out such a 
system, first, Governments will feel it necessary 
to arm themselves beyond their means for their 
own security; secondly, the world com¬munity will 
remain powerless to deal with military adventures 
such as Israel's invasion of Lebanon, the USSR's 
invasion of Afghanistan and Viet Nam's invasion 
of Kampuchea; thirdly, local conflicts will 
threaten to widen and escalate; fourthly, there 
will be no reliable defense for the small and 
weak nations; and finally, all our efforts on the 
economic and social side may well falter.
208.	The Secretary-General has made a number 
of specific recommendations on how to strengthen 
the United Nations collective security system. 
The Independent Commission on Security and 
Disarma¬ment Issues, chaired by Mr. Olof Palme of 
Sweden, has also made a number of interesting 
recommen¬dations on the same subject." I urge the 
Security Council to consider these 
recommendations as soon as possible.
209.	Turning to the specific conflicts and 
situations which threaten international peace and 
security, the Secretary-General was cautiously 
optimistic on Namibia. He reports that after many 
setbacks, we now see some signs of the 
possibility of a solution. Apart from the 
solitary exception of Namibia, the past year has 
witnessed no progress in our efforts to promote 
negotiated settlements on the conflicts in the 
Middle East and elsewhere.
210.	In the conflict in Kampuchea, our various 
reso¬lutions have not brought about the 
withdrawal of Viet¬namese forces. But the 
unambiguous position of the vast majority of 
nations, as reflected in the resolution and the 
Declaration of the International Conference on 
Kampuchea, has denied legitimacy to the 
aggres¬sor, has stiffened and heartened patriotic 
resistance to foreign occupation and encouraged 
the various resistance factions to unite their 
efforts under the leadership of Prince Norodom 
Sihanouk. Thus, the aggressor has not been 
allowed to enjoy the fruits of its actions.
211.	The position of my delegation on the 
other questions on the agenda of this session 
will be enun¬ciated when these items are 
considered by the General Assembly.
212.	All the conflicts which the Assembly was 
con¬sidering when we last met are still with us 
today. The new wars in the South Atlantic and 
Lebanon have shown us how quickly and 
unexpectedly violence and turmoil can spread. 
Every day newspaper headlines and the television 
screen bring the terrible carnage into every home.
213.	While these events have captured the 
attention of the world, an economic crisis, no 
less lethal In its effects on people, has been 
spreading through the world. One symptom of this 
crisis is the debt prob¬lem. In recent months the 
world's headlines have drawn attention to the 
problem of third-world debt. It is estimated that 
the third_ world's debt js more than $US 500 
billion. These debts were not accumu¬lated 
overnight. The problem has been brewing for some 
time. It is a combination of the problem of non- 
oil-producing third world countries trying to 
adjust to changes in energy costs and the 
oil-producing third world countries embarking on 
massive development projects in anticipation of 
future oil income
214.	The non-oil-producing third world 
countries were first hit by high energy prices. 
They were then hjt from another direction as the 
industrialized coun¬tries increased the prices of 
their products to meet increased energy costs. To 
add to these difficulties, the recession in the 
industrialized countries depressed the prices of 
the primary commodities produced by these third 
world countries. Squeezed between high costs and 
falling incomes, these poor countries have had to 
resort to massive borrowing for consumption and 
not for investment. It is inconceivable to me how 
this debt can be repaid or the interest serviced.
215.	Default on even a portion of the massive 
debts that have accumulated could trigger a total 
collapse of the global financial system, which 
would, in turn, lead to a deep global recession. 
The mild panic that seized the financial pundits 
of the West when they grasped the implications of 
the situation that they had got themselves into 
now seems to have been replaced by a mood of 
superficial confidence, perhaps because no one 
dares believe otherwise; no one dares say that 
the emperor has no clothes.
216.	Another problem with grave implications 
is that of starvation. As much as 40 per cent of 
the world's population suffers from some form of 
undernourish¬ment. The fate of millions is 
downright starvation. As the population continues 
to increase in the poorest regions of the world, 
more and more people will be forced below the 
subsistence level of food intake. 
Undernourishment and starvation are the work not 
of fate but of human action. They can be 
prevented. Much of the increasing starvation can 
be attributed to the failure of national 
policies. But we are not here to pass judgment on 
national policies; we are here to see how we as 
members of an international community can help 
these nations in their plight. The problem is 
particularly severe in Africa, where food 
con¬sumption per person is 10 per cent less today 
than it was a decade ago.
217.	The problems of debt and famine, which I 
have quoted as examples of the less 
headline-grabbing prob¬lems of the global 
community, are themselves only symptoms of a far 
more serious malaise in the inter¬national 
economy.
218.	While the problem of global equity 
remains serious, what we are confronted with 
today is not simply the failure of the North to 
respond to the South's call for a more equitable 
economic relation¬ship but the incipient 
disintegration of the entire economic system that 
has sustained both North and South for the past 
40 years. The consequences of such a total 
collapse would far outweigh the present 
injustices of the system. A renowned professor of 
the London School of Economics, which is not 
unsympathetic to the third world, once remarked 
that the misery of being exploited by capitalists 
is nothing compared to the misery of not being 
exploited at all.
219.	The liberal trading regime set up after 
the Second World War and institutionalized in 
GATT has clearly been unable to cope with the 
stresses and strains generated by new conditions. 
The developed countries have been unable to cope 
with the increas¬ingly sensitive impact that one 
national economy has on another under conditions 
of interdependence and they have been unable to 
restructure their domestic economies to deal with 
new patterns of international trade, production 
and consumption.
220.	The result has been increasing 
protectionism in the form of a complex system of 
"orderly marketing arrangements", "voluntary 
export re¬straints" and a host of other 
euphemistically named non-tariff barriers 
designed to circumvent GATT. So prevalent have 
such practices become that the danger is that 
exceptions to GATT will become more numerous than 
instances of compliance. The effect of such 
protectionism has been to freeze the existing 
distribution of industrial capability and wealth. 
One recent study has demonstrated that three 
quarters of all actions to restrict imports under 
safeguard, surveillance and anti-dumping 
provisions dealt with only three product groups: 
steel, textiles and clothing. Locational 
advantages in such production have shifted 
rapidly, and, by and large, the lowest- cost 
producers are now countries in the third world, 
which are now being penalized for their success.
221.	The problems of debt, famine and protectionism 
are interrelated. Protectionism freezes existing 
patterns of international trade in which the 
developed countries have consistently enjoyed 
huge trade sur¬pluses W.s-n-ws the developing 
countries. Such imbalances require financing and 
thus necessitate heavy borrowing and a growing 
debt burden.
222.	Protectionism also deliberately restricts 
levels of food production. In Japan, North 
America and Europe protectionist agricultural 
systems have included measures to curtail the 
production of surpluses of major cereals and some 
other commodities. The European Economic 
Community has for two decades subsidized farm 
production while keeping out cheaper imports. The 
inevitable surplus stocks lie idle white much of 
the world starves. The lesson is clear. The 
liberal trading system, in spite of all its 
faults, offers the best framework for a more 
equitable international economic system. It is 
increasingly clear that more developing countries 
are becoming competitive in the international 
market. It is also becoming clear that if the 
principles of comparative advantage are allowed 
to operate unhindered, this must result in a 
correction of the grossly disproportionate 
consumption of the world's resources by the 
developed countries. We cannot hope for a more 
equitable distribution of global income if the 
liberal trading regime continues to be 
under¬mined.
223.	To my mind, the basic cause of 
protectionism is the failure of the developed 
countries to manage State welfare within national 
means and to direct economic growth to keep pace 
with technological changes. Over-expenditure on 
welfare has resulted in inflexible domestic 
political structures. Governments of the 
developed countries have been deprived of the 
political flexibility needed to make changes in 
international patterns of trade and production 
without resort to protectionism.
224.	The pressure for protectionism comes from 
many quarters. It comes from industries in 
developed countries which have not modernized 
their production processes and thus find 
themselves unable to compete with more efficient 
and lower-cost plants in developing countries. 
But the political pressures for protectionism 
also come from trade union movements in the 
devel-oped countries, which, acting from a 
short-sighted desire to protect workers in 
declining industries, have urged and forced 
protectionist measures on Governments.
225.	They have sought to organize boycotts of 
third- world products and services under the 
guise of con¬cern for the heath of workers in 
developing countries or of preventing 
exploitation of workers in those countries. The 
charge that exports from developing countries are 
based on cheap labor is simplistic. It is true 
that the wages of third-world workers are lower 
than those of workers in developed countries. But 
the choice before the workers in the third world 
is either one meal or starvation. For no third 
world country with all the inherent drawbacks of 
its low development status can be competitive if 
its workers are paid the wages of workers in 
developed coun¬tries. Thus, when union leaders in 
some developed countries insist that wages and 
working conditions enjoyed by them must be 
accorded to workers in the third world countries, 
they are in fact telling the workers in the third 
world to starve. There are no welfare benefits 
and unemployment pay in most third world 
countries. The irony is that low-cost imports 
from the third world would certainly benefit the 
con¬sumer in developed countries by reducing his 
cost of living.
226.	There has been a great change in the 
attitude of the developed countries towards 
third-world devel¬opment. In the immediate 
post-war years, the developed countries took a 
very positive view of economic development in the 
third world. From the late 1940s to the 1960s, 
they believed that it was in their interest to 
help in the economic development of the poorer 
nations of the world. These three decades of 
generous technical and monetary assistance to 
help these countries take advantage of the 
benefits of the free-trade system.
227.	Today the attitude of the rich nations to 
eco¬nomic development in the third world is a 
mixture of disillusionment and fear. To be frank, 
much of the blame for the disillusionment can be 
laid at the door of developing countries 
themselves. The launching of over-ambitious and 
prestigious projects has not encour¬aged those 
who are sympathetic to aid programmes. More 
important, huge arms expenditures in pursuit of 
ancient conflicts and animosities against 
neighbors has crippled economic growth in some 
developing countries. Much emphasis has lately 
been placed on economic co-operation among 
developing countries. The most vital form of 
co-operation among developing countries is 
co-operation to maintain peace and stability 
among neighbors.
228.	In this respect I should like to point to 
the regional grouping of the Association of 
South-East Asian Nations	which has created 
an area of peace, amity and co-operation among 
its five members. Its members have therefore been 
able to derive the maximum benefit from their 
national economic devel¬opment policies.
229.	While we must not ignore the shortcomings 
in the third world, it is also true that a number 
of third world countries, in response to Western 
exhortations that they should trade rather than 
depend on aid, have manifested a capacity to 
compete with the West in industrial areas 
involving low technology. The response in the 
developed world to this modest suc¬cess at 
development has not been praise or 
encour¬agement. Rather, there have been alarmist 
calls for protection from entrepreneurs and 
labour unions in developed countries.
230.	The developing countries of the third 
world are thus caught in a "no-win" situation. If 
they are unsuccessful in their development 
efforts, they are condemned for inefficiency, 
corruption, xenophobia and a host of other evils. 
If they should succeed, they are penalized for 
their very success.
231.	The slow strangulation of a liberal 
trading system with increase international 
tension. The television cameras may not notice 
the process, but I fear that, if we continue to 
neglect the problem, we shall have all too much 
drama. The major devel-oped countries are 
increasingly divided among them¬selves. The North 
and the South will move further apart. 
Desperation will breed irresponsibility. The 
benefits of all this will redound to those Powers 
that profit from and exploit instability and 
divisions. The result will be an increase in 
international insta¬bility. This threat to the 
stability of the international system is 
fundamental. In an interdependent world, autarky 
is no longer a viable option for any nation. The 
question that all of us must face is whether we 
can muster sufficient political will to preserve 
the integrity of the system before the point of 
no return is reached.
